                Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7
 8   Attorneys for Plaintiff
 9
                        UNITED STATES DISTRICT COURT
10                    NORTHERN DISTRICT OF CALIFORNIA
11
     JEFFREY KATZ, individually and on )          Case No.
12   behalf of all others similarly situated, )
13                                            )   CLASS ACTION
     Plaintiff,                               )
14                                            )   COMPLAINT FOR VIOLATIONS
15          vs.                               )   OF:
                                              )
16                                                1. NEGLIGENT VIOLATIONS OF
                                              )
                                                     THE TELEPHONE CONSUMER
17   MF BUSINESS DEVELOPMENT, a )                    PROTECTION ACT [47 U.S.C.
18   business entity, form unknown,           )      §227 ET SEQ.]
     D/B/A OCCMED SEMINARS;                   )   2. WILLFUL VIOLATIONS OF THE
19                                                   TELEPHONE CONSUMER
     DONNA MEEKS, DC; DANIEL                  )      PROTECTION ACT [47 U.S.C.
20   FARRIS, DC;                              )      §227 ET SEQ.]
                                              )
21
     Defendant(s).                            )   DEMAND FOR JURY TRIAL
22                                            )
23
                                              )
           Plaintiff JEFFREY KATZ (hereinafter “Plaintiff”) on behalf of himself and
24
     all others similarly situated, alleges the following upon information and belief
25
     based upon personal knowledge:
26
                                NATURE OF THE CASE
27
           1.     Plaintiff brings this action for himself and others similarly situated
28



                                  CLASS ACTION COMPLAINT
                                             -1-
                Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 2 of 9




 1   seeking damages and any other available legal or equitable remedies resulting from
 2   the illegal actions of Defendants MF BUSINESS DEVELOPMENT, a business
 3   entity, form unknown, D/B/A OCCMED SEMINARS; DONNA MEEKS, DC;
 4   DANIEL FARRIS, DC (hereinafter referred to collectively as “Defendants”), in
 5   negligently, knowingly, and/or willfully contacting Plaintiff via “telephone
 6   facsimile machine” in violation of the Telephone Consumer Protection Act, 47.
 7   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 8   situated to incur the costs of receiving unsolicited advertisement messages via
 9   “telephone facsimile machines” and invading their privacy.
10                              JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a resident of California, seeks relief on behalf of a Class, which will result in at
13   least one class member belonging to a different state than that of Defendants.
14   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
15   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
16   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
17   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
18   (“CAFA”) are present, and this Court has jurisdiction.
19         3.     Venue is proper in the United States District Court for the Northern
20   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
21   business within the state of California and Plaintiff resides within this District.

22                                        PARTIES

23         4.     Plaintiff Jeffrey Katz is a natural person residing in San Francisco

24   County, California and is a “person” as defined by 47 U.S.C. § 153 (39).

25
           5.     Defendant MF BUSINESS DEVELOPMENT, a business entity, form

26
     unknown, D/B/A OCCMED SEMINARS (hereinafter “MFBD”), is a business

27
     organization, form unknown, based in California and offering education and

28



                                   CLASS ACTION COMPLAINT
                                              -2-
                 Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 3 of 9




 1   training for chiropractic practitioners throughout the United States, and is a
 2   “person” as defined by 47 U.S.C. § 153 (39).
 3         6.      Defendant DONNA MEEKS, DC (hereinafter “MEEKS”), is an
 4   individual who at all relevant times was the co-founder and principle of Defendant
 5   MFBD. As a principal of MFBD, MEEKS was responsible for the overall success
 6   of the company. MEEKS materially participated in promoting and marketing of
 7   MFBD’s seminars and services by occupying a position of critical importance to
 8   MFBD’s business. As co-founding partner and principal of MFBD, Defendant
 9   MEEKS is liable for the nefarious conduct engaged in by MFBD and its agents
10   acting on MFBD’s behalf. MEEKS continued to play a key role in maintaining and
11   expanding MFBD’s activities throughout the time in question.
12         7.      Defendant DANIEL FARRIS, DC (hereinafter “FARRIS”), is an
13   individual who at all relevant times was the co-founder and principle of Defendant
14   MFBD. As a principal of MFBD, FARRIS was responsible for the overall success
15   of the company. FARRIS materially participated in promoting and marketing of
16   MFBD’s seminars and services by occupying a position of critical importance to
17   MFBD’s business. As co-founding partner and principal of MFBD, Defendant
18   FARRIS is liable for the nefarious conduct engaged in by MFBD and its agents
19   acting on MFBD’s behalf. FARRIS continued to play a key role in maintaining and
20   expanding MFBD’s activities throughout the time in question.
21                             FACTUAL ALLEGATIONS

22         8.      Beginning in or around July 2018, Defendants contacted Plaintiff on

23   his telephone facsimile number ending in -3052, in an effort to sell or solicit their

24   services.

25
           9.      Defendants contacted Plaintiff via facsimile from telephone numbers

26
     confirmed to belong to Defendants.

27
           10.     Defendants contacted Plaintiff via unsolicited facsimile messages on
     multiple occasions, including July 25, 2018, and September 19, 2018, in an effort
28



                                  CLASS ACTION COMPLAINT
                                             -3-
                  Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 4 of 9




 1   to solicit its business.
 2          11.     Defendants messages constituted “telephone solicitation” as defined
 3   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
 4   the TCPA, 47 U.S.C. § 227(a)(5).
 5          12.     Defendants used a “telephone facsimile machine” as defined by 47
 6   U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business
 7   services.
 8          13.     Defendant’s calls constituted calls that were not for emergency
 9   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
10          14.     Defendant’s calls were placed to telephone facsimile numbers
11   assigned to a telephone service for which Plaintiff incurs a charge for incoming
12   messages.
13          15.     Plaintiff is not a customer of Defendant’s services and has never
14   provided any personal information, including his telephone facsimile number(s), to
15   Defendant for any purpose whatsoever. Accordingly, Defendant never received
16   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
17   machine pursuant to 47 U.S.C. § 227(b)(1)C).
18                                 CLASS ALLEGATIONS
19          16.     Plaintiff brings this action on behalf of himself and all others similarly
20   situated, as a member of the proposed class (hereafter “The Class”) defined as
21   follows:

22
                    All persons within the United States who received any
23                  telephone facsimile messages from Defendant to said
24                  person’s telephone facsimile number made through the
                    use of any telephone facsimile machine and such person
25
                    had not previously consented to receiving such messages
26
27
            17.     Plaintiff represents, and is a member of, The Class, consisting of All
28
     persons within the United States who received any telephone facsimile messages


                                    CLASS ACTION COMPLAINT
                                               -4-
                 Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 5 of 9




 1   from Defendant to said person’s telephone facsimile number made through the use
 2   of any telephone facsimile machine and such person had not previously provided
 3   their telephone facsimile number to Defendant within the four years prior to the
 4   filing of this Complaint.
 5         18.     Defendants, its employees and agents are excluded from The Class.
 6   Plaintiff does not know the number of members in The Class, but believes the Class
 7   members number in the thousands, if not more. Thus, this matter should be certified
 8   as a Class Action to assist in the expeditious litigation of the matter.
 9         19.     The Class is so numerous that the individual joinder of all of its
10   members is impractical. While the exact number and identities of The Class
11   members are unknown to Plaintiff at this time and can only be ascertained through
12   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
13   The Class includes thousands of members. Plaintiff alleges that The Class members
14   may be ascertained by the records maintained by Defendants.
15         20.     Plaintiff and members of The Class were harmed by the acts of
16   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
17   and Class members via their telephone facsimile numbers thereby causing Plaintiff
18   and Class members to incur certain charges or reduced telephone facsimile time for
19   which Plaintiff and Class members had previously paid by having to retrieve or
20   administer messages left by Defendants during those illegal calls, and invading the
21   privacy of said Plaintiff and Class members.

22         21.     Common questions of fact and law exist as to all members of The

23   Class which predominate over any questions affecting only individual members of

24
     The Class. These common legal and factual questions, which do not vary between

25
     Class members, and which may be determined without reference to the individual

26
     circumstances of any Class members, include, but are not limited to, the following:

27
           a.      Whether, within the four years prior to the filing of this Complaint,
28                 Defendants sent telephone facsimile messages (other than for


                                   CLASS ACTION COMPLAINT
                                              -5-
                 Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 6 of 9




 1                 emergency purposes or made with the prior express consent of the
                   called party and with an opt-out notice contained in the messages) to
 2                 a Class member using any telephone facsimile machine to any
 3                 telephone number assigned to a telephone facsimile service;
           b.      Whether Plaintiff and the Class members were damaged thereby, and
 4
                   the extent of damages for such violation; and
 5         c.      Whether Defendants should be enjoined from engaging in such
 6
                   conduct in the future.

 7
           22.     As a person who received numerous messages from Defendants using
 8
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
 9
     is asserting claims that are typical of The Class.
10
           23.     Plaintiff will fairly and adequately protect the interests of the members
11
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
12
     class actions.
13
           24.     A class action is superior to other available methods of fair and
14
     efficient adjudication of this controversy, since individual litigation of the claims
15
     of all Class members is impracticable. Even if every Class member could afford
16   individual litigation, the court system could not. It would be unduly burdensome
17   to the courts in which individual litigation of numerous issues would proceed.
18   Individualized litigation would also present the potential for varying, inconsistent,
19   or contradictory judgments and would magnify the delay and expense to all parties
20   and to the court system resulting from multiple trials of the same complex factual
21   issues. By contrast, the conduct of this action as a class action presents fewer
22   management difficulties, conserves the resources of the parties and of the court
23   system, and protects the rights of each Class member.
24         25.     The prosecution of separate actions by individual Class members
25   would create a risk of adjudications with respect to them that would, as a practical
26   matter, be dispositive of the interests of the other Class members not parties to such
27   adjudications or that would substantially impair or impede the ability of such non-
28   party Class members to protect their interests.


                                   CLASS ACTION COMPLAINT
                                              -6-
                  Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 7 of 9




 1          26.     Defendants have acted or refused to act in respects generally
 2   applicable to The Class, thereby making appropriate final and injunctive relief with
 3   regard to the members of the California Class as a whole.
 4                              FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                  47 U.S.C. §227 et seq.
 7          27.     Plaintiff repeats and incorporates by reference into this cause of
 8   action the allegations set forth above.
 9          28.     The foregoing acts and omissions of Defendants constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
12          29.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
13   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15          30.     Plaintiff and the Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                            SECOND CAUSE OF ACTION
18   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
19                                  47 U.S.C. §227 et seq.
20          31.     Plaintiff repeats and incorporates by reference into this cause of
21   action the allegations set forth above.

22          32.     The foregoing acts and omissions of Defendants constitute numerous

23   and multiple knowing and/or willful violations of the TCPA, including but not

24   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

25
     seq.

26
            33.     As a result of Defendants’ knowing and/or willful violations of 47

27
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
28



                                   CLASS ACTION COMPLAINT
                                              -7-
                 Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 8 of 9




 1   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 2         34.     Plaintiff and the Class members are also entitled to and seek
 3   injunctive relief prohibiting such conduct in the future.
 4                                 PRAYER FOR RELIEF
 5   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
 6                              FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                  47 U.S.C. §227 et seq.
 9                • As a result of Defendants’ negligent violations of 47 U.S.C.
10                  §227(b)(1), Plaintiff and the Class members are entitled to and
11                  request $500 in statutory damages, for each and every violation,
12                  pursuant to 47 U.S.C. 227(b)(3)(B); and
13                • Any and all other relief that the Court deems just and proper.
14                            SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                                  47 U.S.C. §227 et seq.
17                • As a result of Defendants’ willful and/or knowing violations of 47
18                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
19                  and request treble damages, as provided by statute, up to $1,500, for
20                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
21                  U.S.C. §227(b)(3)(C); and

22                • Any and all other relief that the Court deems just and proper.

23   ///

24   ///

25
     ///

26
     ///

27
     ///
     ///
28



                                   CLASS ACTION COMPLAINT
                                              -8-
                 Case 3:20-cv-05858-SK Document 1 Filed 08/19/20 Page 9 of 9




 1                                    JURY DEMAND
 2         35.     Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff reserves their right to a jury on all issues so triable.
 4
 5         Respectfully submitted this 19th day of August 2020.
 6
 7                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
                                     By: /s Todd M. Friedman
                                         Todd M. Friedman
 9                                       Law Offices of Todd M. Friedman
10                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
